Citation Nr: 1714597	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-24 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Munroe Regional Medical Center from November 30, 2015 to December 2, 2015.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Munroe Regional Medical Center on December 12, 2015.  


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1953 to September 1956.  


These matters come before the Board of Veterans' Appeals (Board) on appeal of February 2016 and July 2016 decisions by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

The Board recognizes that the Veteran was previously represented by a veterans service organization.  However, following certification of the appeal, the Veteran submitted letters in January 2017 and March 2017 and stated that he did not appoint a representative and he wished to represent himself.  Accordingly, the Board recognizes the Veteran as pro se.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.

2.  From November 30, 2015 to December 2, 2015, the Veteran received medical treatment from Munroe Regional Medical Center for vomiting, abdominal pain, small bowel obstruction and incarcerated left inguinal hernia.   

3.  Given the Veteran's presence at the Gainesville VA Medical Center on November 30, 2015, his refusal of treatment, and subsequent medical treatment that evening at Munroe Regional Medical Center, a VA facility was feasibly available and an attempt to use it beforehand would have been considered reasonable by a prudent layperson.

4.  On December 12, 2015, the Veteran sought medical treatment at the Munroe Regional Medical Center for abdominal pain and diarrhea.  

5.  Given the Veteran's reports of symptoms for five days and the proximity of the Gainesville VA Medical Center to his residence, the Board finds that a VA facility was feasibly available and an attempt to use it beforehand would have been considered reasonable by a prudent layperson.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of the unauthorized medical expenses provided by Munroe Regional Medical Center from November 30, 2015 to December 2, 2015 have not been met.  38 U.S.C.A. §§ 1703 (a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52 (a), 17.120, 17.1000-1008 (2016).

2.  The criteria for payment or reimbursement of the unauthorized medical expenses provided by Munroe Regional Medical Center on December 12, 2015 have not been met.  38 U.S.C.A. §§ 1703 (a), 1725, 5107 (West 2014); 38 C.F.R. §§ 17.52 (a), 17.120, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).   Because the claims in this case are governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nevertheless, the decisional letters dated in February 2016 and July 2016 explained the criteria under which payment could be made for non-VA care.  The letters asked the Veteran to submit or identify relevant evidence and noted enclosure of the definition of a prudent layperson.   Furthermore, it appears that all relevant medical records have been associated with the Veteran's claims file.  Thus, the Board may proceed with a decision.  

Legal Criteria

When a Veteran receives treatment at a non-VA facility without prior authorization,  there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38  U.S.C.A. §§ 1725 and 1728. 

VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities under certain emergent circumstances when VA or other Federal facilities are not feasibly available, provided that the treatment involves a service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, a Veteran with a total disability permanent in nature from a service connected disability, or under certain circumstances when participating in a VA vocational rehabilitation program.  38 U.S.C.A. § 1728 (a); 38 C.F.R. § 17.120 (2016).  The Veteran does not contend and the evidence does not show that he is service connected for any disability, has a total disability rating, or is participating in a VA vocational rehabilitation program.  Thus, the criteria for payment under 38 U.S.C.A. § 1728 are not met.

An alternate route to entitlement to reimbursement or payment of unauthorized medical expenses stems from 38 U.S.C.A. § 1725, for treatment of a non-service-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000 - 17.1008 (2016). 

Pursuant to 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (a)-(h) (2016), eligibility for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities under the statute and the implementing regulations, is dependent on all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of    38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728  for the emergency treatment provided.  38 C.F.R. §  17.1002 (a)-(h). 
 
These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Analysis

First, the Board will address the medical treatment provided by Munroe Regional Medical Center from November 30, 2015 to December 2, 2015.   

Review of the record shows that the Veteran sought medical treatment at the Gainesville VA Medical Center on November 29, 2015 and was discharged on November 30, 2015.  The November 30, 2015 VA medical treatment record stated that the Veteran's nurse entered the Veteran's room and found ememis on the Veteran's shirt.  The Veteran stated that he could not keep anything down but was not sick.  He stated that he was going home.  It was noted that the clerk for the floor attempted to stop the Veteran by telling him that he could not leave, but the Veteran passed him, stating that he was leaving.  The physician went to look for the Veteran, but he was no longer on the floor.  Before he left, he was ordered a consult for PCP follow up and General Surgery clinic follow up.  He was told that he needed to stay in the hospital for further workup but the Veteran refused and left.  The private medical treatment records from Munroe Regional Medical Center show that the Veteran then sought medical treatment at the Munroe Regional Medical Center at approximately 11:40 p.m. on November 30, 2015.  He complained of abdominal pain and vomiting.  He was treated and underwent surgery for incarcerated left inguinal hernia.  

Concerning the medical treatment provided by the Munroe Regional Medical Center from November 30, 2015 to December 2, 2015, the Board finds that the Veteran's claim for reimbursement of medical expenses must be denied.  In this respect, the Board notes that the Veteran was already in a VA facility on November 30, 2015 and then later that evening sought private medical treatment for vomiting and abdominal pain.  The Veteran chose to leave the VA facility of his own accord and then sought private medical treatment instead.  In light of these circumstances, the Board concludes that a VA facility was feasibly available and an attempt to use it beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §  17.1002 (c).

The Board also notes that the August 2016 review performed by a VA physician supports the Board's findings in this matter.  The reviewing physician discussed the aforementioned VA treatment record and indicated that the VA facility was feasibly available.

The Board has considered the Veteran's contentions that he is elderly, in poor health, had a high pain level, he would have died had he not sought treatment at the private medical facility, and could not get to the VA facility for emergency treatment.  However, the Board assigns greater probative value to the objective evidence of record, demonstrating that the Veteran was already at a VA medical facility when he chose to leave on November 30, 2015 and then sought treatment that same day from Munroe Regional Medical Center.  Thus, VA treatment was feasibly available and an attempt to seek VA treatment beforehand would have been considered reasonable by a prudent layperson.  

In light of the above, a preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Next, concerning the medical treatment provided by Munroe Regional Medical Center on December 12, 2015, the private medical treatment records show that the Veteran presented with complaints of abdominal pain and diarrhea.  The Veteran reported that his symptoms began five days ago.  The primary diagnosis was unspecified complication of procedure, sequela.  In this respect, it was noted that he had hernia surgery.  A CT scan indicated abnormal bowel gas pattern characteristic of mechanical distal small bowel obstruction and left inguinal hernia repair.  The Veteran was admitted and discharged on December 12, 2015.

The Board finds that the Veteran's claim for reimbursement of medical expenses must be denied.  In this respect, the Board notes that the Veteran reported that he was experiencing symptoms for five days prior to seeking medical treatment on December 12, 2015.  The closest VA facility appears to be located in Gainesville, Florida, approximately thirty miles from the Veteran's residence.  The Board finds that the VA facility was feasibly available and seeking VA medical treatment would have been considered reasonable by a prudent layperson, particularly given the days-long duration of the Veteran's symptoms.  

The Board also notes that the June 2016 review performed by a VA physician supports the Board's findings in this matter.  The reviewing physician noted the private treatment received on December 12, 2015 and indicated that the VA facility was feasibly available.  

The Board considered the Veteran's contentions that he is elderly, in poor health, had a high pain level, that he would have died had he not sought treatment at the private medical facility, and could not get to the VA facility for emergency treatment.  He also noted that he did not have adequate transportation.  However, the Board has assigned greater probative value to the objective evidence of record, demonstrating that the Veteran experienced symptoms for five days prior to medical treatment from a private facility.  While the Board recognizes the Veteran's age and lack of adequate transportation.  However, given the length of duration of the symptoms and proximity to a VA facility, the Board finds that VA treatment was feasibly available and an attempt to seek VA treatment beforehand would have been considered reasonable by a prudent layperson.  

In light of the above, a preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Munroe Regional Medical Center from November 30, 2015 to December 2, 2015 is denied.

Entitlement to payment or reimbursement of unauthorized medical expenses for medical treatment provided by Munroe Regional Medical Center on December 12, 2015 is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


